******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. FREDERICK ACKER
                (AC 36578)
                  Sheldon, Prescott and West, Js.
       Argued February 5—officially released October 27, 2015

   (Appeal from Superior Court, judicial district of
   Litchfield, geographical area number eighteen,
                     Danaher, J.)
  Frederick B. Acker, self-represented, with whom, on
the brief, was Ralph C. Crozier, for the appellant
(defendant).
  Lisa A. Riggione, senior assistant state’s attorney,
with whom were Meredith S. Blake, special deputy
assistant state’s attorney, and, on the brief, David S.
Shepack, state’s attorney, and Devin T. Stilson, supervi-
sory assistant state’s attorney, for the appellee (state).
                         Opinion

   WEST, J. The defendant, Frederick Acker, appeals
from the judgment of conviction of fifteen counts of
animal cruelty in violation of General Statutes § 53-247
(a).1 On appeal, the defendant claims that (1) there was
insufficient evidence to support the conviction and (2)
§ 53-247 (a) is unconstitutionally vague as applied to
the facts of this case. We affirm the judgment of the
trial court.
   The record reveals the following facts and procedural
history. In the fall of 2012, the defendant was the direc-
tor of a private organization, Connecticut Pets Alive,
Inc., also known as the Society for the Prevention of
Cruelty to Animals of Connecticut, Inc., which main-
tained a nonprofit facility to house rescued dogs in
Monroe. In October, 2012, the defendant, on behalf of
Connecticut Pets Alive, Inc., rented a second, larger
rescue facility in Bethlehem (Bethlehem facility).2 The
Bethlehem facility was a three section barn with garage
doors, a concrete floor, and an open rafter roof. The
defendant rented the right and center bays of the barn.
His plan was for the dogs to be kept in the right, unfin-
ished bay until the construction on the center bay was
completed, after which the plan was to move the dogs
to the center bay and complete the right section.
   On October 10, 2012, a dog escaped from the Bethle-
hem facility. On October 11, 2012, Judy Umstead, a
Bethlehem/Woodbury Animal Control Officer, received
a complaint about a dog on Route 63 and found a dog
dead on the side of the road. Umstead visited the Bethle-
hem facility and determined that the dog that had been
struck by a car was the dog that had escaped.
  On October 17, 2012, Umstead returned to the Bethle-
hem facility with Department of Agriculture Animal
Control Officer Richard Gregan. The defendant was not
present, but his employee allowed Umstead and Gregan
to enter, tour, and photograph the Bethlehem facility,
and to look at the dogs. They observed that the facility
lacked insulated outer walls, hot water, and adequate
interior lighting. They observed three small space heat-
ers that produced inadequate heat in light of the size
of the space and the lack of insulation.
  After the visit, Gregan called the defendant to voice
his concerns that cold weather was coming and that
the Bethlehem facility was inadequately heated. Gregan
advised the defendant that the space heaters were inad-
equate for the Bethlehem facility. In response to Greg-
an’s concerns, the defendant explained that he knew
the overnight temperatures were getting colder, and
that he boarded the small dogs overnight with his veteri-
narian, David Basak-Smith, so that they could be warm.3
The defendant stated that he was making plans to heat
the building properly, and to address most, if not all,
of the concerns Gregan voiced.
   On November 8, 2012, at approximately 7:45 a.m.,
State Trooper Matthew Eagleston and Umstead arrived
at the Bethlehem facility because they were concerned
about the cold temperatures. The approximate high and
low outdoor temperatures in Morris on November 6, 7,
and 8, 2012, were 38 and 20 degrees, 33 and 27 degrees,
and 35 and 31 degrees, respectively.4 There was light
to moderate snow on November 7, 2012, and the winds
on November 8, 2012, ranged from a low of 10 miles
per hour to a high of 27 miles per hour. An employee
of the defendant arrived shortly after 7:45 a.m., and
gave Eagleston and Umstead permission to enter the
Bethlehem facility and look around. The conditions
inside the Bethlehem facility were very cold and drafty,
with two operating space heaters providing little heat.
Many of the dogs were in travel size crates intended
for short-term confinement, with no bedding other than
some newspaper.
  After leaving the Bethlehem facility, Eagleston pre-
pared a search and seizure warrant to seize the dogs
and have them evaluated by a veterinarian. At 3:30 p.m.
that day, Eagleston and the search team entered the
Bethlehem facility to execute the warrant. Eagleston
observed that a thermometer near one of the space
heaters indicated that the temperature was 36 degrees.
Each dog was briefly evaluated by a veterinarian, Brad-
ley Davis, photographed by the state police, and then
removed from the Bethlehem facility by Davis and ani-
mal control officers.
   On December 2, 2013, the state filed an amended long
form information charging the defendant with sixty-
three counts of animal cruelty in violation of § 53-247
(a). Each count identified a different dog and alleged
that the defendant had confined and failed to give the
animal ‘‘proper care by exposing him [or her] to condi-
tions that placed him [or her] at risk of hypothermia,
dehydration, or to conditions injurious to his [or her]
well-being . . . .’’
  After a trial to the court, Danaher, J., the defendant
was convicted of fifteen counts5 and acquitted of the
remaining forty-eight counts of animal cruelty. In reach-
ing its decision, the trial court relied on State ex rel.
Gregan v. Koczur, 287 Conn. 145, 947 A.2d 282 (2008)
(Koczur). In Koczur, the evidence showed that the
defendant was keeping forty-six live cats and one dead
cat in a 950 square foot home, much of which was so
cluttered with personal effects and trash that it was
unusable. Id., 157. In determining the meaning of neglect
under General Statutes § 22-329a, the court looked to
§ 53-247, as § 22-329a incorporates by reference the
standards set forth in § 53-247. Id., 153. The court con-
cluded that the trial court had applied the proper stan-
dard in determining that the cats were neglected,
because ‘‘the failure to give proper care to a confined
animal or to provide it with proper food constitutes
neglectful conduct in violation of § 53-247 (a).’’ Id., 155.
  In the present case, the trial court found: ‘‘[U]nlike
the situation in Koczur where the cats at issue were
within the defendant’s residence and presumably had
[some] freedom to move about, the dogs in this case
spent most of their days, and up to sixteen hours over-
night, confined in carriers. Many of the latter carriers
were intended for transport and not long-term confine-
ment. Further, the dogs were confined in a facility that
was not sufficiently heated. In Koczur most of the ani-
mals required further medical treatment after they were
seized; in this case most of the dogs that were seized
did not require treatment for conditions related to their
confinement. However, there were fifteen dogs that
were in jeopardy on the date they were seized, due
to the low temperature in the environment where the
defendant had confined them. The latter fifteen dogs
required transfer to a warm environment when they
were seized.’’
   The court further found: ‘‘Some of the dogs seized
in this case were of a size and breed which made them
particularly susceptible to cold temperatures. The
defendant was on notice that the lack of heat in the
facility was problematic; and although the defendant
made some efforts to ameliorate the cold conditions
in which the dogs were confined, those efforts were
inadequate as to some of the dogs. The fact that the
defendant was on notice that the facility was unheated,
the fact that he made meager efforts to address the
cold temperatures to which the dogs were exposed, the
fact that he misled an animal control officer as to the
manner in which he cared for smaller dogs at night, all
coupled with the testimony regarding the conditions at
the facility on the date of the seizure, combine to con-
vince the court that the state established, beyond a
reasonable doubt, that a person of ordinary intelligence
would know that the manner in which certain small
dogs were confined was not proper care.’’
   The court concluded that the defendant had failed
to give proper care to fifteen dogs ‘‘by exposing those
dogs to conditions injurious to their well-being [by con-
fining] those dogs in a facility that, in view of the nature
of the confinement, provided inadequate heat for the
size and breed of the . . . dogs.’’ The court imposed
a total effective sentence on all charges of six months
incarceration, execution suspended, followed by two
years probation. This appeal followed.
                             I
   The defendant’s first claim is difficult to decipher.
He titles his first claim: ‘‘The court applied an improper
standard in finding the defendant guilty pursuant to
[§] 53-247 (a) as to specific dogs having insufficient
evidence of improper care to warrant the findings ver-
sus other dogs of same or similar breeds.’’ At first
glance, it appears the defendant is arguing that the court
applied an improper legal standard because he states
‘‘[t]he meaning of ‘proper care’ is a question of statutory
interpretation over which review is plenary,’’ and cites
the standard used when interpreting a statute. The
defendant, however, goes on to describe the evidence
presented as to each of the dogs at issue and to argue
how that evidence was insufficient to support the
court’s conclusion that the defendant had failed to pro-
vide proper care to that dog.6 He argues that the only
basis for each finding of guilt was the court’s belief that
on a certain day some of the dogs were cold and that
he provided inadequate heat for the size and breed of
such dogs. He contends that none of the dogs needed
emergency medical treatment or follow-up treatment.
We interpret the defendant’s first claim as raising a
sufficiency argument—namely, that the court improp-
erly found that he had violated § 53-247 (a) because
there was insufficient evidence that these particular
fifteen dogs did not receive proper care. We reject the
defendant’s claim.
  We begin by setting forth the standard of review that
informs our analysis. ‘‘In reviewing a sufficiency of the
evidence claim, we apply a two part test. First, we
construe the evidence in the light most favorable to
sustaining the [decision]. Second, we determine
whether upon the facts so construed and the inferences
reasonably drawn therefrom the [finder of fact] reason-
ably could have concluded that the cumulative force
of the evidence established guilt beyond a reasonable
doubt . . . . This court cannot substitute its own judg-
ment for that of the [fact finder] if there is sufficient
evidence to support the [decision]. . . . Moreover, we
do not ask whether there is a reasonable view of the
evidence that would support a reasonable hypothesis
of innocence. We ask, instead, whether there is a rea-
sonable view of the evidence that supports the [finder
of fact’s] verdict of guilty.’’ (Citation omitted; internal
quotation marks omitted.) State v. Revels, 313 Conn.
762, 778, 99 A.3d 1130 (2014).
   We also are mindful that ‘‘[q]uestions of whether to
believe or to disbelieve a competent witness are beyond
our review. As a reviewing court, we may not retry the
case or pass on the credibility of witnesses. . . . Our
review of factual determinations is limited to whether
those findings are clearly erroneous. . . . We must
defer to the [finder] of fact’s assessment of the credibil-
ity of the witnesses that is made on the basis of its
firsthand observation of their conduct, demeanor and
attitude.’’ (Internal quotation marks omitted.) State v.
Pettigrew, 124 Conn. App. 9, 31, 3 A.3d 148, cert. denied,
299 Conn. 916, 10 A.3d 1052 (2010).
  Section 53-247 (a) provides in relevant part: ‘‘Any
person . . . who, having impounded or confined any
animal, fails to give such animal proper care . . . or,
having charge or custody of any animal . . . fails to
provide it with proper food, drink or protection from
the weather . . . shall, for a first offense, be fined not
more than one thousand dollars or imprisoned not more
than one year or both . . . .’’
  We conclude that the totality of the evidence was
sufficient to allow the court to conclude beyond a rea-
sonable doubt that the defendant did not provide proper
care to the fifteen dogs. The defendant was warned
that cold weather was coming and that the Bethlehem
facility was inadequately heated. He was advised that
the space heaters were inadequate, and he misled an
animal control officer as to how he cared for the small
dogs overnight. The trial court credited the testimony
of Davis and Eagleston that on November 8, 2012, there
were only two space heaters in the Bethlehem facility,
the space heaters gave off very little heat, and the tem-
perature inside the Bethlehem facility was as low as 36
degrees. The record before us also includes the testi-
mony from multiple witnesses, including Davis and
Gregan, that many of the dogs were in travel size crates
intended for short-term confinement only, with no bed-
ding other than some urine soaked newspaper that was
pushed to the side in many of the crates. The fifteen
dogs were cold and struggling to maintain their body
temperatures, as evidenced by their violent shivering.7
Additionally, the fifteen small dogs required transfer to
a warmer environment when they were seized because
they were cold and violently shivering. Construing the
evidence in the light most favorable to sustaining the
decision, we hold that the evidence was sufficient to
support a finding beyond a reasonable doubt that the
defendant confined and failed to provide proper care
to the fifteen dogs in violation of § 53-247 (a).
                             II
   We next address the defendant’s claim that § 53-247
(a) is void for vagueness, as applied to the facts of this
case, when the court found him guilty, under the statute,
for failure to render ‘‘proper care’’ to fifteen dogs in
his charge or custody by the manner in which he had
confined them—in small cages, without bedding, and
at a low temperature, when the dogs were exhibiting
signs of imminent hypothermia. The defendant argues
that the statute prescribes no standards for the care
and keeping of dogs, either in general terms or, more
specifically, in relation to sheltering them from the cold.
Without such statutory standards, claims the defendant,
the statute fails to give adequate notice to persons gov-
erned by it to pass constitutional muster.
   ‘‘A statute . . . [that] forbids or requires conduct in
terms so vague that persons of common intelligence
must necessarily guess at its meaning and differ as to
its application violates the first essential of due process.
. . . Laws must give a person of ordinary intelligence
a reasonable opportunity to know what is prohibited
so that he may act accordingly. . . . A statute is not
void for vagueness unless it clearly and unequivocally
is unconstitutional, making every presumption in favor
of its validity. . . . To demonstrate that [a statute] is
unconstitutionally vague as applied to [him], the [defen-
dant] therefore must . . . demonstrate beyond a rea-
sonable doubt that [he] had inadequate notice of what
was prohibited or that [he was] the victim of arbitrary
and discriminatory enforcement. . . . [T]he void for
vagueness doctrine embodies two central precepts: the
right to fair warning of the effect of a governing statute
. . . and the guarantee against standardless law
enforcement. . . . If the meaning of a statute can be
fairly ascertained a statute will not be void for
vagueness since [m]any statutes will have some inher-
ent vagueness, for [i]n most English words and phrases
there lurk uncertainties. . . . Unless a vagueness claim
implicates the first amendment right to free speech,
[a] defendant whose conduct clearly comes within a
statute’s unmistakable core of prohibited conduct may
not challenge the statute because it is vague as applied
to some hypothetical situation . . . .’’ (Citation omit-
ted; emphasis added; internal quotation marks omitted.)
State ex rel. Gregan v. Koczur, supra, 287 Conn. 156–57.
   As stated previously, § 53-247 (a) provides in relevant
part: ‘‘Any person . . . who, having impounded or con-
fined any animal, fails to give such animal proper care
. . . or, having charge or custody of any animal . . .
fails to provide it with proper food, drink or protection
from the weather . . . shall, for a first offense, be fined
not more than one thousand dollars or imprisoned not
more than one year or both . . . .’’
   Here, the question is whether the statute put the
defendant on sufficient notice that the manner in which
he cared for the dogs in his charge or custody was
improper and, thus, violated the statute, by failing to
provide them with proper protection from the cold. The
manifest purpose of the statute is to ensure that no
impounded or confined animal, including any dog, is
exposed by its caretaker to conditions harmful to its
health or well-being. Such harmful conditions can result
from extremes in temperature, extreme dampness or
dryness, or unsafe exposure to wind, hail, lightning, or
other atmospheric phenomena that, alone or in combi-
nation, risk harming the animal’s health or physical
condition. See generally Regs., Conn. State Agencies
§ 22-336-13 et seq. (standards for construction and
improvement of dog pounds including adequate heat,
water, and shelter).
  Section 53-247 (a) does not include a list of extreme
conditions to which caretakers cannot lawfully expose
animals of particular species or breeds without violating
the statute. The inclusion of such a list in the statute
would be impractical at best, as the statute is intended
to protect all impounded or confined animals from
exposure to conditions that risk harming their health
or physical condition, and the species and breeds for
which such protection is sought are too numerous to
codify. See State v. DeFrancesco, 235 Conn. 426, 443–44,
668 A.2d 348 (1995) (‘‘It is not necessary . . . that a
statute list the precise conduct prohibited or required.
. . . It is recognized that the law may be general in
nature; the constitution requires no more than a reason-
ableness of certainty.’’ [Internal quotation marks omit-
ted.]). The predictable effects, moreover, of exposure
to extreme conditions are naturally quite variable, even
among animals of particular species or breeds, making
a species-by-species or breed-by-breed codification of
the limits of permissible exposure to such conditions
of doubtful utility.
   What is—or ought to be—clear to any caretaker of
an animal in his charge or custody, however, is when
that animal exhibits physical or behavioral signs that
it has begun to suffer adverse effects from its exposure
to extreme conditions. When the animal displays visible
signs of distress resulting from its exposure to extreme
temperatures, the caretaker is placed on notice that the
manner in which he is keeping the animal has placed
the animal at risk of suffering illness or physical harm.
Conduct by a caretaker, which places an animal in his
charge or custody at such a risk of illness or physical
harm that it begins to exhibit the visible signs of such
illness or harm, clearly lies at the ‘‘statute’s unmistak-
able core of prohibited conduct . . . .’’ (Internal quota-
tion marks omitted.) State ex rel. Gregan v. Koczur,
supra, 287 Conn. 156.
   In this case, although the fifteen dogs, whose expo-
sure to extreme cold underlay the defendant’s convic-
tions, were of different breeds and sizes, they all shared
the common characteristic that, when observed in the
place where the defendant had confined them, all were
exhibiting the initial signs of hypothermia. Each was
severely shaking to supply itself with warmth not other-
wise available to it from its bedding or the defendant’s
electronic heaters, thus, in the opinion of a veterinarian,
requiring the animal’s immediate removal to a warmer
environment. The conduct that caused each of these
dogs to be kept in such conditions, despite their visible,
weather induced suffering, clearly lies at the unmistak-
able core of the conduct which any person of ordinary
intelligence would know to be proscribed by the statute.
On that basis, we conclude that § 53-247 (a) is not vague
as applied to the facts of this case.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    Section 53-247 (a) was amended by No. 12-86 of the 2012 Public Acts
and No. 13-258, § 114, of the 2013 Public Acts to add an additional penalty
for a subsequent offense. Those amendments are not at issue in this appeal,
and all references are to the current statute.
  2
    The lease agreement for the Bethlehem facility is signed by the owner
of the facility and by the defendant, on behalf of Connecticut Pets Alive,
Inc. The address for the Bethlehem facility is listed as 310 Watertown Road,
Morris, at the behest of the tax assessor.
   3
     In its memorandum of decision, the trial court credited the testimony
of Basak-Smith that the defendant had not kenneled dogs with him in the
past three years.
   4
     All of the temperatures listed in this opinion refer to Fahrenheit mea-
surements.
   5
     The fifteen dogs are identified in counts 8, 10, 13, 14, 15, 16, 18, 19, 20,
23, 29, 40, 49, 58, and 59, and depicted in state’s exhibits 27, 29, 32, 33, 34,
36, 37, 38, 41, 47, 58, 67, 76, and 77. We note, for clarity, that state’s exhibit
32 depicts two of the dogs. Specifically, the dogs identified in counts 13
and 14.
   6
     We note here that in Bethlehem v. Acker, 153 Conn. App. 449, 452–53,
102 A.3d 107 (2014), cert. denied, 315 Conn. 908, 105 A.3d 235 (2015), the
defendant raised the argument that a different trial court applied an improper
legal standard in the civil matter involving the same facts and the same
dogs. In Bethlehem v. Acker, supra, 452–53, the town of Bethlehem sought
custody of the defendant’s dogs on the ground that the defendant was
neglecting them in violation of § 22-329a. The trial court found that the
‘‘smaller breed dogs’’ were neglected, within the meaning of §§ 22-329a
and 53-247, because the defendant failed to provide the dogs with proper
protection from the weather. Id., 461. On appeal, the defendant argued that
the trial court had applied an improper standard in making that determina-
tion because the court improperly relied on a temperature standard that
was not established by statute. Id., 460. This court concluded, ‘‘following
an examination of the language of § 22-329a and its relationship to other
statutes, that failure to provide dogs with adequate protection from the
weather constitutes neglect.’’ Id., 462. This court, citing our Supreme Court’s
decision in State ex rel. Gregan v. Koczur, supra, 287 Conn. 145, stated that
§ 22-329a does not contain a definition or standard of neglect, but rather
incorporates by reference specific statutes, and concluded that the neglect
referred to in § 22-329a includes the failure to provide protection from
the weather, as provided in § 53-247. Id., 462–63. This court found that, in
concluding that interior temperatures of 30 degrees constituted neglect with
respect to the smaller breed dogs, ‘‘[t]he [trial] court neither adopted nor
applied an improper legal standard. The court did not legislate a new stan-
dard applicable to rescue facilities; rather, it determined only whether, on
the facts of this case, the [defendant] provided proper protection.’’ Id., 465.
   7
     Davis testified to the following: ‘‘When an animal responds to tempera-
ture stress, in many ways they respond with their behavior . . . . A mala-
mute or husky with a heavy coat . . . can go curl up in a snow bank and
be perfectly fine, but a small Chihuahua with almost no hair, stuck in a
small dark cage, has almost no behavioral way to respond to temperature
and he therefore is in danger at the temperatures that I experienced in that
building. Most of the small dogs that I picked up were quaking, shivering
violently, not just out of nervousness; I know the difference. These animals
were shaking because . . . with temperature stress [and] going into poten-
tial hypothermia, one of the first responses is shivering because the body
can no longer maintain its core temperature just by behavior by curling up
or . . . by finding bedding. At this point, the body starts shivering with
muscle to produce body heat to keep the core temperature up. Now this is
a problem when you’re little and thin because you can only shiver for so
long before you run out of energy, and at that point that’s when secondary
and tertiary problems with hypothermia evolve.’’